          Case 4:19-cv-00892-HSG Document 118 Filed 05/13/19 Page 1 of 3



     JAMES M. BURNHAM
 1   Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4   ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
     LESLIE COOPER VIGEN
 7   RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
     1100 L Street, NW
10   Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants

13                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                     OAKLAND DIVISION
15
16
      SIERRA CLUB, et al.,
17                                                                    No. 4:19-cv-00892-HSG
                           Plaintiffs,
18
                                                                      SECOND DECLARATION OF
19            v.                                                      KENNETH P. RAPUANO

20    DONALD J. TRUMP, et al.,
                                                                      Hearing Date: May 17, 2019
                           Defendants.                                Time: 10:00 a.m.
21
                                                                      Place: Oakland Courthouse
22                                                                           Courtroom 2, 4th Floor

23
24
25
26
27
28


     Sierra Club, et al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Second Rapuano Declaration
          Case 4:19-cv-00892-HSG Document 118 Filed 05/13/19 Page 2 of 3




 1           Defendants hereby submit the Second Declaration of Kenneth P. Rapuano, Assistant
 2   Secretary of Defense for Homeland Defense and Global Security, dated May 13, 2019.
 3           Mr. Rapuano previously submitted a declaration dated April 25, 2019 (ECF No. 64-8), that
 4   explained the status of the Department of Defense’s (DoD) support to the Department of
 5   Homeland Security (DHS) pursuant to 10 U.S.C. § 284 in response to a February 25, 2019, request
 6   from DHS for assistance in blocking up to 11 specific drug-smuggling corridors along certain
 7   portions of the southern border of the United States. See First Rapuano Decl. ¶¶ 3-12. The
 8   declaration explained that the Acting Secretary of Defense agreed to provide assistance to DHS to
 9   construct fencing to block drug-smuggling corridors in three project areas along of the southern
10   border of the United States. Id. ¶ 4. The declaration stated that that the project identified as Yuma
11   Sector Project 2 would be constructed pursuant to 10 U.S.C. § 284 with money transferred pursuant
12   under section 8005 of the Department of Defense Appropriations Act, 2019, and section 1001 of
13   the John S. McCain National Defense Authorization Act for Fiscal Year. Id. ¶¶ 4-6, 9. Mr.
14   Rapuano’s second declaration provides updated information about this project and states that the
15   U.S. Army Corps of Engineers has decided not to fund or construct Yuma Project 2 under these
16   authorities. See Second Rapuano Decl. ¶ 4.
17           Mr. Rapuano’s first declaration also explained that DoD was in the process of conducting a
18   review of funding that might be available to support up to $1.5 billion of additional § 284 projects
19   requested by DHS, and that decisions regarding future transfer of funds and approval of additional
20   DHS-requested projects under § 284 were expected in May 2019. See First Rapuano Decl. ¶ 11. Mr.
21   Rapuano’s second declaration explains that, on May 9, 2019, the Acting Secretary of Defense
22   authorized the funding of four additional projects. See Second Rapuano Decl. ¶ 6. One project is
23   located in California (El Centro Project 1), and three projects are located in Arizona (Tucson Sector
24   Projects 1, 2, and 3). Id.; see also First Rapuano Decl., Ex. A (describing project locations). To fund
25   these four projects, the Acting Secretary of Defense decided to use DoD’s general transfer authority

26   under section 8005 of the Department of Defense Appropriations Act, 2019, and section 1001 of

27   the John S. McCain National Defense Authorization Act for Fiscal Year 2019, as well as DoD’s

28   special transfer authority under section 9002 of the Department of Defense Appropriations Act,



     Sierra Club, et al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Second Rapuano Declaration
                                                                2
          Case 4:19-cv-00892-HSG Document 118 Filed 05/13/19 Page 3 of 3




 1   2019, and section 1512 of the John S. McCain National Defense Authorization Act for Fiscal Year
 2   2019, to transfer $1.5 billion between DoD appropriations. See Second Rapuano Decl. ¶ 7. On
 3   May 10, 2019, the funds were transferred to the U.S. Army Corps of Engineers. Id. ¶ 9. The U.S.
 4   Army Corps of Engineers expects to award contracts for the four projects by May 16, 2019, and
 5   construction will begin no earlier than 45 days after the award of the contracts. Id. ¶¶ 10-11.
 6
 7   DATE: May 13, 2019                                          Respectfully submitted,
 8                                                               JAMES M. BURNHAM
                                                                 Deputy Assistant Attorney General
 9
10                                                               JOHN G. GRIFFITHS
                                                                 Director, Federal Programs Branch
11
                                                                 ANTHONY J. COPPOLINO
12                                                               Deputy Director, Federal Programs Branch

13                                                               /s/ Andrew I. Warden
                                                                 ANDREW I. WARDEN
14                                                               Senior Trial Counsel (IN Bar No. 23840-49)

15                                                               RACHAEL L. WESTMORELAND
                                                                 KATHRYN C. DAVIS
16                                                               MICHAEL J. GERARDI
                                                                 LESLIE COOPER VIGEN
17                                                               Trial Attorneys
                                                                 U.S. Department of Justice
18
                                                                 Civil Division, Federal Programs Branch
19                                                               1100 L Street, NW
                                                                 Washington, D.C. 20530
20                                                               Tel.: (202) 616-5084
                                                                 Fax: (202) 616-8470
21
22
23
24
25
26
27
28


     Sierra Club, et al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Second Rapuano Declaration
                                                                3
